Citation Nr: 1025348	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-12 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II, and diabetic neuropathy.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In November 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge of the Board 
presided while at the RO. A transcript of the hearing has been 
associated with the Veteran's claims file.  Following the 
hearing, the Board held the record open for 60 days to give the 
Veteran time to obtain and submit additional evidence.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Board has recharacterized 
the claim for PTSD more generally, as reflected on the cover 
page.

In this decision the Board is deciding the Veteran's claim for 
service connection for hypertension.  Regrettably, however, the 
Board is remanding his claim for service connection for an 
acquired psychiatric disability to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.




FINDING OF FACT

The Veteran's hypertension is chronically aggravated by a 
service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result for 
the appellant, or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for hypertension.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).






Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to establish entitlement to service connection 
on this secondary basis, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Hypertension

The first and indeed perhaps most fundamental requirement for any 
service-connection claim is there must be competent evidence of 
the existence of the currently claimed disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the report of an August 2002 
VA examination provides a diagnosis of hypertension.  Thus, the 
determinative issue is whether the Veteran's hypertension is 
attributable to his military service - particularly to a service-
connected disability as he asserts.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

During his October 2009 hearing, the Veteran asserted that he was 
entitled to service connection for hypertension on a secondary 
basis.  He related his hypertension to either his service-
connected diabetes mellitus, type II, or, in the alternative, his 
service-connected diabetic nephropathy.

The Board notes the Veteran is service-connected for diabetes 
mellitus, type II and diabetic nephropathy.

In support of his claim, the Veteran has submitted records and 
letters from a private physician, Dr. M.A.S.  An August 2007 note 
provides Dr. M.A.S.'s opinion that the Veteran's diabetes 
mellitus, type II, has not caused his hypertension, as these are 
two separate problems.  However, a March 2008 letter from Dr. 
M.A.S. indicates the Veteran's renal insufficiency (which is 
associated with his diabetic nephropathy) is making his blood 
pressure more difficult to control.  The Board finds this to be 
competent medical evidence indicating the Veteran's hypertension 
is chronically aggravated by his service-connected diabetic 
nephropathy.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

There is no competent medical evidence of record to rebut the 
opinion of Dr. M.A.S. as to aggravation or to otherwise diminish 
its probative weight.  Dr. M.A.S.'s opinion is well-reasoned and 
based on a review of the Veteran's pertinent medical history. So 
the opinion has the proper factual foundation and predicate and, 
therefore, is entitled to a lot of probative weight, especially 
since, again, it is uncontroverted. Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Therefore, the Board finds that, resolving all reasonable doubt 
in the Veteran's favor, his hypertension is chronically 
aggravated by a service-connected disability; so his claim must 
be granted.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

In April 2007, the RO issued a Formal Finding on a lack of 
information required to corroborate stressor(s) associated with a 
claim for service connection for PTSD.  The memorandum provides 
the information of record was insufficient to send to the Joint 
Serviced Records Research Center (JSRRC) and/or insufficient to 
allow for a meaningful research of Army or National Archived and 
Records Administration (NARA) records.  

The Veteran has submitted more detailed information through 
testimony before the Board in October 2009 regarding stressful 
incidents that he experienced during his period of service.  The 
Veteran alleges that while he was stationed in Vietnam in the 
MeKong Delta near Nam Bay between May 1966 and January 1967, he 
was subject to enemy fire - including when enemy forces attempted 
to infiltrate his unit's compound while he was serving as a 
security guard, witnessed ten men being killed as in a helicopter 
incident, heard men being fired upon via radio, and fired upon 
and killed a Vietnamese family.  The Board finds these stressors 
to be sufficiently detailed so as to allow for additional efforts 
at verification by the JSRRC. Specifically, these stressors may 
be verified by requesting the unit history for 1st Logistics 
Command Security Platoon, in Vietnam, from May 1966 to January 
1967.

Moreover, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The Veteran's VA and private treatment records show he has been 
diagnosed with PTSD as well as other mental disorders - including 
anxiety disorder, not otherwise specified and depressive 
disorder, not otherwise specified.  Although the Veteran has 
submitted evidence relating PTSD to his active military service, 
an examination and opinion addressing the etiology of every 
diagnosed psychiatric disorder is necessary in order to fairly 
decide his claim.  

Therefore, the Board finds that the Veteran should be scheduled 
for a VA examination as to the nature and etiology of any 
currently diagnosed disorders -reconciling, if necessary, any 
current diagnoses with any previous diagnoses of record.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination. See Colvin v. Derwinski, 1 Vet. App. 
171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the JSRRC 
examine the unit history of 1st Logistics 
Command Security Platoon, in Vietnam, from 
May 1966 to January 1967, to determine 
whether the Veteran's alleged stressors can 
be verified.  Reference should be made to the 
Veteran's October 2009 hearing testimony as 
well as his previously submitted statements 
regarding the details of those alleged 
stressors. 

2.  The RO/AMC will schedule the Veteran for 
a VA examination to determine whether a 
diagnosis of PTSD is appropriate, and if so, 
whether PTSD or any other psychiatric 
disorder found is related to his period of 
active service.  

The examiner should be informed what 
stressful events have been corroborated by 
the service department. 

The claims file should be reviewed by the 
examiner and that review should be noted in 
the examination report. Specifically the 
examiner should provide the following 
information:

(a) The examiner is requested to opine as to 
whether a diagnosis of PTSD pursuant to DSM-
IV appropriate, to include whether or not 
each criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If so, it should 
be indicated whether it is at least as likely 
as not (50 percent probability or greater) 
that the PTSD is related to the Veteran's 
service, including any corroborated 
stressors.

(b) If any psychiatric disorder other than 
PTSD is diagnosed, the examiner is requested 
to opine whether it is at least as likely as 
not (50 percent probability or greater) that 
any other psychiatric disorder is related to 
the Veteran's period of active service.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale. 

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


